

 
EXHIBIT 10.34


 
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT is made as
of May 15, 2008 (the "First Amendment to Restated Credit Agreement," or this
"Amendment"), among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company ("Borrower"), the lenders listed on the signature pages hereto as
Lenders (the "Lenders"), and CITIBANK, N.A., a national banking association, in
its capacity as Administrative Agent ("Administrative Agent").
 
R E C I T A L S


A.           Borrower, the Lenders, and the Administrative Agent are parties to
that certain First Amended and Restated Credit Agreement dated as of February
14, 2008 (the "Restated Credit Agreement").
 
B.           The parties desire to amend the Restated Credit Agreement as
hereinafter provided.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms.  All terms used herein which are defined in the Restated Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, all references in the Loan
Documents to the "Agreement" shall mean the Restated Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time.  In addition, the following terms have the meanings set forth below:
 
"Effective Date" means May 15, 2008.
 
"Modification Papers" means this Amendment, the First Amendment to NRC Guaranty
Agreement, the Guarantor Confirmation Letters, and all of the other documents
and agreements executed in connection with the transactions contemplated by this
Amendment.
 
2. Conditions Precedent.  The transactions contemplated by this Amendment shall
be deemed to be effective as of the Effective Date, when the following
conditions have been complied with to the satisfaction of Administrative Agent,
unless waived in writing by Administrative Agent:
 
A. First Amendment to Restated Credit Agreement.  This First Amendment to
Restated Credit Agreement shall be in full force and effect.
 
B. First Amendment to NRC Guaranty Agreement.  Nami Resources Company L.L.C.
shall have executed and delivered to Administrative Agent an amendment to the
Unconditional Guaranty of Nami Resources Company L.L.C. (the "First Amendment to
NRC Guaranty Agreement"), which shall be satisfactory in form and substance to
Administrative Agent.
 
C. Guarantor Confirmation Letters.  Each of Ariana Energy, LLC and Trust Energy
Company, LLC shall have executed a letter in favor of Administrative Agent (each
a "Guarantor Confirmation Letter") confirming that its Guaranty remains in full
force and effect.
 
D. Fees and Expenses.  Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
 
E. Representations and Warranties  All representations and warranties contained
herein or in the documents referred to herein or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of this date.
 
3. Amendments to Restated Credit Agreement.  On the Effective Date, the Restated
Credit Agreement shall be deemed to be amended as follows:
 
(a) The definition of "Swap Agreement" shall be amended to read in its entirety
as follows:
 
"'Swap Agreement' means any agreement with respect to any swap, forward, future
or derivative transaction or option (whereby the aggregate position for options
creates an obligation for Borrower) or similar agreement, whether exchange
traded, "over-the-counter" or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, managers, officers, employees or consultants of Borrower or the
Subsidiaries shall be a Swap Agreement."
 
(b) Section 2.07(a) of the Restated Credit Agreement shall be deemed to be
amended as follows:
 
"The term 'Borrowing Base' means, as of the date of the determination thereof,
the designated loan value as calculated by the Lenders in their sole discretion
assigned to the discounted present value of future net income accruing to the
Mortgaged Property, based upon the Lenders' in-house evaluation of the Mortgaged
Property.  The Lenders' determination of the Borrowing Base will be made in
accordance with then-current practices, economic and pricing parameters,
methodology, assumptions, and customary procedures and standards established by
each Lender from time to time for its petroleum industry customers.  Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (market value in excess of loan amount) which Borrower acknowledges to
be essential for the adequate protection of the Lenders.  For the period from
and including the date on which the conditions in Section 6.03 were satisfied to
but excluding the next Redetermination Date, the amount of the Borrowing Base
shall be $150,000,000.  Borrower further acknowledges and agrees that in
calculating the Borrowing Base, the combined value of the Asher PD Properties
and the Asher PUD Properties shall not exceed the maximum liability of NRC with
respect to the principal amount of the Notes guaranteed by NRC as provided in
the Guaranty Agreement of NRC as amended from time to time. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 8.13(c)."
 
4. Temporary Waiver – 95% Ceiling for Crude Oil Swaps.   Pursuant to Section
9.18 of the Restated Credit Agreement, Borrower is prohibited from hedging more
than 95% of the reasonably anticipated projected production from proved,
developed, producing Oil and Gas Properties for natural gas and crude
oil.  Borrower proposes to acquire certain non-operating working interests in
proved, developed, producing Oil and Gas Properties producing natural gas and
crude oil from Greenbriar Energy LP IV (the "Greenbriar
Acquisition").  Concurrently with its execution of the purchase and sale
agreement for the Greenbriar Acquisition, Borrower proposes to enter into Swap
Agreements for forecasted production of crude oil which will exceed the 95%
ceiling imposed by Section 9.18 of the Restated Credit Agreement (the "Swap
Violation").  If the Greenbriar Acquisition is consummated, the additional
production from the newly acquired Oil and Gas Properties will bring Borrower
back into compliance with Section 9.18 of the Restated Credit Agreement.  If the
Greenbriar Acquisition fails to close, Borrower will unwind the Swap Agreements
in order to get back into compliance with the 95% ceiling for crude oil
production set forth in Section 9.18 of the Restated Credit Agreement.  Absent a
waiver, the Swap Violation will constitute an Event of Default under Section
10.01(d) of the Restated Credit Agreement.  The Administrative Agent and the
Lenders hereby waive the exercise of their rights and remedies for the Event of
Default resulting from the Swap Violation until 5:00 p.m. Friday, July 11, 2008,
subject to the following:
 
(i) During the period that the Swap Violation exists, Borrower will maintain
unencumbered liquid assets having an aggregate value of at least $10,000,000
(the phrase "unencumbered liquid assets" shall have the same meaning as set
forth in Section 9.01(d) of the Restated Credit Agreement);
 
(ii) During the period that the Swap Violation exists, Borrower will not enter
into Swap Agreements for forecasted production of crude oil which will exceed
more than 107% of the reasonably anticipated projected production from proved,
developed, producing Oil and Gas Properties for crude oil; and
 
(iii) If the Swap Violation continues to exist after 5:00 p.m. on Friday, July
11, 2008, an Event of Default shall be deemed to exist under Section 10.01(d) of
the Restated Credit Agreement.
 
5. Limitations as to Temporary Waiver of Swap Violation.  The waivers granted
herein and the future failure of the Administrative Agent and/or the Lenders to
exercise available rights and remedies is not intended (a) to operate as a
waiver of rights and remedies due to defaults other than the Event of Default
resulting from the Swap Violation, or (b) to indicate any agreement on the part
of the Administrative Agent and the Lenders to waive their rights and remedies
in the future.  The waivers and consents set forth herein are limited precisely
as written and shall not be deemed (a) to be a waiver or waivers of or a consent
or consents to the modification of or deviation from any other term or condition
of the Credit Agreement or the Loan Documents, or (b) to prejudice any right or
rights which the Administrative Agent and/or the Lenders may now have or may
have in the future under or in connection with the Credit Agreement or any of
the other Loan Documents.
 
6. Release.  To induce the Administrative Agent and the Lenders to agree to the
temporary waiver of the Swap Violation, Borrower warrant and represent that as
of the Effective Date, there are no claims or offsets or defenses or
counterclaims to the obligations of Borrower under the Loan Documents, and in
accordance therewith, Borrower:
 
(a) Waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and
 
(b) Releases and discharges the Administrative Agent and the Lenders and their
officers, directors, employees, agents, shareholders, affiliates and attorneys
(the "Released Parties") from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now have or claim to have or may have against any Released
Parties arising prior to the Effective Date and from or in connection with the
Loan Documents or the transactions contemplated thereby, except those resulting
from the gross negligence or willful misconduct of the Released Parties.
 
7. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower and each Guarantor has full power and authority to
execute the Modification Papers to which it is a party and the Modification
Papers executed by Borrower and each Guarantor constitute the legal, valid and
binding obligation of Borrower and each such Guarantor enforceable in accordance
with their terms, except as enforceability may be limited by general principles
of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors' rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any governmental authority or other person is required for the execution,
delivery and performance by Borrower or each such Guarantor thereof.  In
addition, Borrower represents that all representations and warranties contained
in the Restated Credit Agreement are true and correct in all material respects
on and as of the Effective Date (except representations and warranties that
relate to a specific prior date are based upon the state of facts as they exist
as of such date).
 
8. No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Restated Credit Agreement shall remain unchanged and all provisions
shall remain fully effective among the parties.
 
9. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Restated Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent and/or the Lenders now have or may have in the future
under or in connection with the Restated Credit Agreement and the Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. The Modification Papers shall constitute Loan Documents for
all purposes.
 
10. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
11. Incorporation of Certain Provisions by Reference.  The provisions of Section
12.09 of the Restated Credit Agreement captioned "Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial" are incorporated herein by
reference for all purposes.
 
12. Entirety, Etc.  This instrument and all of the other Loan Documents embody
the entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER:
VANGUARD NATURAL GAS, LLC
                 
By:
/s/ Richard Robert
     
Richard Robert
     
Executive Vice President and Chief Financial Officer
                         
ADMINISTRATIVE AGENT:.
CITIBANK, N.A
as Administrative Agent
               
By:
/s/ Ryan Watson
     
Ryan Watson
     
Vice President
         
LENDERS:
CITIBANK, N.A.
         
By:
/s/ Ryan Watson
     
Ryan Watson
     
Vice President
         
LENDERS:
BNP PARIBAS
         
By:
/s/ Betsy Jocher
   
Name:
Betsy Jocher
   
Title:
Director
           
By:
/s/ Robert Long
   
Name:
Robert Long
   
Title:
Vice President
         
LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION
         
By:
/s/ Shawn Young
   
Name:
Shawn Young
   
Title:
Director
 
LENDERS:
THE BANK OF NOVA SCOTIA
         
By:
/s/ David G. Mills
   
Name:
David G. Mills
   
Title:
Director
 



